 



NOTE

 



 $_1 ,500,000.00_ April 11, 2012

New York, New York

 

 

FOR VALUE RECEIVED, the undersigned, THE ONE GROUP, LLC, a Delaware limited
liability company, ONE 29 PARK MANAGEMENT, LLC, a New York limited liability
company, STK-LAS VEGAS, LLC, a Nevada limited liability company, and STK
ATLANTA, LLC, a Georgia limited liability company, (hereinafter referred to
individually as a "Borrower", and collectively, as the "Borrowers"), hereby
jointly and severally promise to pay to the order of HERALD NATIONAL BANK (the
"Bank") _One Million Five Hundred Thousand and 00/100_ DOLLARS ($_1,500,000.00_)
or if less, the unpaid principal amount of the Loan made by the Bank to the
Borrowers on the date hereof, in the amounts and at the times set forth in the
Credit Agreement, dated as of October 31, 2011 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among the Borrowers and the Bank, and to pay interest from the date
of the making of such Loan on the principal balance of such Loan from time to
time outstanding at the rate or rates and at the times set forth in the Credit
Agreement, in each case at the office of the Bank located at 58 South Service
Road, Suite 120, Melville, New York 11747, or at such other place or other
manner as the Bank may designate in writing from time to time, in lawful money
of the United States of America in immediately available funds. Terms defined in
the Credit Agreement are used herein with the same meanings.

 

The Loan evidenced by this Note is prepayable in the amounts, and under the
circumstances, and their respective maturities are subject to acceleration upon
the terms, set forth in the Credit Agreement. This Note is subject to, and
should be construed in accordance with, the provisions of the Credit Agreement
and is entitled to the benefits and security set forth in the Loan Documents.

 

The Bank is hereby authorized to record on the schedule annexed hereto, and any
continuation sheets which the Bank may attach hereto, (a) the date of the Loan
made by the Bank, (b) the amount thereof, and (c) each payment or prepayment of
the principal of, each such Loan. No failure to so record or any error in so
recording shall affect the obligation of the Borrowers to repay the Loans,
together with interest thereon, as provided in the Credit Agreement, and the
outstanding principal balance of the Loan as set forth in such schedule shall be
presumed to be correct absent manifest error.

 

Except as specifically otherwise provided in the Credit Agreement, each Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.

 

This Note may only be amended by an instrument in writing executed pursuant to
the provisions of Section 8.2 of the Credit Agreement.

 

 

 

 



TOG advance note request 4-11 -2012





 

 

 

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS.

 

 

THE ONE GROUP, LLC

 

By: /s/ Sam Goldfinger                

Name: Sam Goldfinger

Title: CFO

 

ONE 29 PARK MANAGEMENT, LLC

 

 

By: /s/ Sam Goldfinger                

Name: Sam Goldfinger

Title: CFO

 

STK-LAS VEGAS, LLC

 

 

By: /s/ Sam Goldfinger                

Name: Sam Goldfinger

Title: CFO

 

STK ATLANTA, LLC

 

 

By: /s/ Sam Goldfinger                

Name: Sam Goldfinger

Title: CFO

 



 

